DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 and species B in the reply filed on 4/28/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth [US 2016/0005174] in view of Duong [US 2012/0068615]
As to claim 19, Ellsworth discloses an active marker device for use in a motion tracking system [see figures 1, 2] comprising: a mounting body [104, figure 1] comprising a mounting surface [top in figure 1]; at least four light emitting units [202, 203, figure 2], each light emitting unit being mounted on a respective mounting portion of the mounting surface [see figure 2]; and wherein an arrangement of the light emitting units on the mounting surface is such that a spatial pattern formed by a selected subset of light emitting units is distinguishable from a spatial pattern formed by any other possible subset of at least three light emitting units for all possible translations and rotations of the device [see figure 2].
Ellsworth fails to explicitly disclose a control system configured to control the emission of light by the plurality of light emitting units, wherein the control system is configured to select a subset of at least three of the light emitting units, and control the plurality of light emitting units such that light is emitted simultaneously from the selected subset of light emitting units while the remaining light emitting units do not emit light.
Duong teaches a controller which individually controls the light sources such that 3 out of at least 4 lights is powered while the other(s) are not is well known [see Duong, paragraph 66]. 
It would have been obvious to include the controller as taught by Duong with the lighting unit of Ellsworth, depending on the type of illumination desired by a user [see Ellsworth, paragraph 32]. 
As to claim 20, Ellsworth discloses the device of claim 19, wherein the pattern formed by the selected subset of light emitting units is distinguishable from itself under all possible translations or rotations of the device [see figure 2].
As to claim 21, Ellsworth discloses the device of any of claim 19, wherein the arrangement of the light emitting units on the mounting surface has fewer than three symmetries [see figure 2].
As to claim 23, Ellsworth discloses the device of claim 19, wherein the arrangement of the light emitting units on the mounting surface has no reflection symmetry other than the identity [see figure 2].
As to claim 24, Ellsworth discloses the device of claim 19, wherein the control system is configured to select the subset of light emitting units such that a spatial pattern formed by the selected subset has no reflection symmetry other than the identity [see figure 2].
As to claim 25, Ellsworth discloses the device of claim 19, wherein the control system is configured to select the subset of light emitting units such that a spatial pattern formed by the selected subset has no rotation symmetry other than the identity [see figure 2].
As to claim 26, Ellsworth discloses the device of claim 19, wherein the number of light emitting units and the arrangement of the light emitting units on the mounting surface is such that at least 5 different spatial patterns can be formed by subsets of at least three light emitting units [see figure 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peck, Pape, Fun, McNicol, Shumate, Schmidt, Cronmiller [see PTO-892] teach alternative marker lighting devices within the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875